Case: 13-40886      Document: 00512756543         Page: 1    Date Filed: 09/04/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals

                                    No. 13-40886
                                                                                 Fifth Circuit

                                                                               FILED
                                  Summary Calendar                     September 4, 2014
                                                                          Lyle W. Cayce
UNITED STATES OF AMERICA,                                                      Clerk


                                                 Plaintiff-Appellee

V.

CARLOS HUMBERTO FLORES-KING,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                       For the Southern District of Texas
                             USDC No. 7:12-CR-1456


Before SMITH, WIENER, and ELROD, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Carlos Humberto
Flores-King has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011). In response, Flores-King has filed a motion for
appointment of substitute counsel and a Spanish-speaking interpreter.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-40886     Document: 00512756543     Page: 2   Date Filed: 09/04/2014


                                  No. 13-40886

      Because Flores-King has completed the confinement portion of his
sentence and has evinced a desire to appeal only his sentence, his appeal is
now moot. See United States v. Rosenbaum-Alanis, 483 F.3d 381, 382 (5th Cir.
2007); cf United States v. Villanueva-Diaz, 634 F.3d 844, 848-849 (5th Cir. 2011).
Accordingly, the appeal is DISMISSED as moot. Counsel’s motion to withdraw and
Flores-King’s motion for appointment of substitute counsel and a Spanish-speaking
interpreter are DENIED as unnecessary.




                                         2